Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion for an injunction pendente lite granted, with ten dollars costs, upon the filing of an undertaking with corporate surety by the plaintiff in the sum of $10,000. We are of opinion that the facts disclosed by this record warrant the granting of an injunction pendente lite. The law is settled that, even in eases where family names are involved, a person may not give his name to a corporation and thereby take from another his good will and rights which he has acquired by the use of such name, especially where the purpose is to mislead the public as to the identity of the establishments. While we recognize that a person may not make a trade-mark of his own name and thus attain a monopoly of it, which will debar all other persons of the same name from using their own names in their own business (Meneely v. Meneely, 62 N. Y. 427), we are of opinion that the record justifies the granting to the plaintiff of relief pending the action. Cer*717tifieate in compliance with the Penal Law (§440)  should be filed at once, if it has not been filed, and the case noticed for early trial. Lazansky, P. J., Rich, Young, Hagarty and Carswell, JJ., concur. Settle order on notice.